Citation Nr: 0718106	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  06-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; appellant's wife, sister, and brother-in-law


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from March 1962 to March 1965.

The veteran's appeal as to the issue listed above arose from 
a January 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts, which 
denied the veteran's claim for service connection for 
"ruptured intervertebral disc disease (claimed as low back 
condition)."

In April 2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge rendering the determination in 
this claim.  See 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that service connection is warranted for 
ruptured intervertebral disc disease/a low back condition.  

A review of the transcript of the veteran's hearing, held in 
April 2006, shows that he testified that in 1998 he was 
injured at his place of employment after a gate hit him in 
the back, and that he filed a successful worker's 
compensation claim in 1998.  See also VA examination report, 
dated in September 2004.  On remand, the worker's 
compensation decision, and its supporting documentation, 
should be obtained and associated with the claims file.  See 
generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The veteran had an attorney (Paul L. Durkee), who was 
involved in his worker's compensation claim, who may also 
possess relevant records.  

In addition, the Board notes that the September 2004 VA 
examination report shows that the examiner summarized the 
medical history provided by the veteran at his examination, 
and indicated that the veteran had continuing derangement of 
his lumbosacral spine with a diagnosis of severe degenerative 
arthritis with spinal stenosis of severe degree.  The 
examiner noted, "The relationship of this situation to his 
diagnosis in-service of a lumbosacral strain might possibly 
by related, although the exact mechanism of causation would 
be a difficult problem to answer."  

An opinion that there may be a relationship is fundamentally 
different from an opinion which states that there is a 
relationship.  In this regard, the United States Court of 
Appeals for Veterans Claims has held that where a physician 
is unable to provide a definite causal connection, the 
opinion on that issue constitutes
"what may be characterized as 'non-evidence.'"  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (citing Sklar v. Brown, 5 
Vet. App. 140, 145-46 (1993); Kates v. Brown, 5 Vet. App. 93, 
95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992)); see also Dyess v. Derwinski, 1 Vet. App. 448, 453-54 
(1991).  Accordingly, on remand an etiological opinion should 
be obtained.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  Contact the veteran and request that 
he identify all agencies from which he 
received worker's compensation benefits, 
and the date(s) of the determination(s).  
Make arrangements to obtain the veteran's 
worker's compensation decision(s), and 
the supporting medical records.  

2.  The veteran had an attorney (Paul L. 
Durkee), who was involved in his worker's 
compensation claim.  With the veteran's 
consent, any records concerning the claim 
should be requested from this attorney, 
as well as from the veteran's prior 
employer listed on his statement dated 
April 21, 2006.

3.  Make arrangements to obtain records 
concerning treatment of the veteran's low 
back from the orthopedic surgeon in 
Worcester, MA, who treated him in 1996; 
from Fallon Clinic Radiology 
Consultation, dated since 1996; and from 
Philip J. Lahey, Jr., M.D., dated since 
1999.  

4.  Arrange for the claims folder and a 
copy of this REMAND to be reviewed by a 
VA physician.

The examiner should give an opinion as to 
the applicable diagnosis(es) for the 
veteran's low back.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
probability of 50 percent or greater) 
that the veteran's low back disability 
had its onset during active service, or 
is related to any in-service disease or 
injury. 

A rationale for any opinion expressed 
should be provided.

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided a supplemental statement of the 
case (SSOC).  The veteran should be given 
an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals






